 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmbulance Services of New Bedford, Inc. andTeamsters, Chauffeurs, Warehousemen and Help-ers Local 59, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America. Case I-CA- 1 1524April 20, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn January 25, 1977, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and General Counselfiled a brief supporting the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Ambulance Services of New Bedford, Inc.,New Bedford, Massachusetts, its officers, agents,successors, assigns, and any joint employer or partyin interest as defined in the Remedy section of theAdministrative Law Judge's Decision, shall take theaction set forth in the said recommended Order, asmodified below:1. In paragraph l(b), substitute the word "other"for the phrase "like or related."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We adopt the Administrative Law Judge's finding that Respondent'sdischarge of employee Coelho violated the Act. We note however that theAdministrative Law Judge provided for only a narrow cease-and-desistorder. The discharge of an employee for engaging in protected activities, aswas the situation here, is an unfair labor practice which goes to the veryheart of the Act, and in such cases the Board has traditionally provided229 NLRB No. 3broad injunctive language constituting a broad order. Accordingly, we shallmodify the Administrative Law Judge's recommended Order to require thatthe Respondent cease and desist from in any other manner infringing uponthe rights guaranteed to its employees by Sec. 7 of the Act. N.LR.B. v.Entwistle Mfg. Co., 120 F.2d 532 (C.A. 4, 1941); Skrl Die Casting, Inc., 222NLRB 85 (1976).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or refuse reemploy-ment to employees, or otherwise discriminate inregard to their hire, tenure of employment, or anyterms and conditions of employment, becausethey have engaged in concerted activities for thepurpose of mutual aid or protection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to engage in concerted activities forthe purpose of mutual aid or protection asguaranteed in Section 7 of the National LaborRelations Act, as amended.WE WILL offer George Coelho immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges.WE WILL make whole George Coelho for anyloss of pay he may have suffered as a result of thediscrimination against him by paying him allwages lost, together with interest at the rate of 6percent per annum.AMBULANCE SERVICES OFNEW BEDFORD, INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at Boston, Massachusetts, on November1, 1976 (all dates herein are in 1976, unless otherwisenoted), upon a complaint issued on April 28, based uponcharges filed on March 15 and April 19 by the ChargingParty, Teamsters, Chauffeurs, Warehousemen and HelpersLocal 59, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(herein the Union), against Ambulance Services of NewBedford, Inc. (herein Respondent). The complaint allegesthat on or about February 24 Respondent dischargedGeorge Coelho because of activities on behalf of the Unionor because he engaged in concerted activities protected bySection 7 of the Act, thereby violating Section 8(aXI) and(3) of the Act. Respondent's answer denies the commissionof the unfair labor practices alleged.106 AMBULANCE SERVICES OF NEW BEDFORDMotion to Amend ComplaintIn her brief, General Counsel requests that "[s]ince onthe basis of the stipulation of the parties, AmbulanceServices of New Bedford, Inc. and Allied Ambulance,Incorporated are a single Employer within the meaning ofthe Act, Counsel for the General Counsel hereby moves toamend the Complaint to join Allied Ambulance, Incorpo-rated as a party Respondent and that all remedies foundappropriate be imposed upon both named Respondents."The record does show that the parties stipulated for thepurposes of this proceeding that the two corporations are"a joint employer ... within the meaning of the Board'scase law." However, General Counsel did not seek toamend her complaint at the hearing. In the circumstances,in the absence of a charge and complaint naming AlliedAmbulance, Incorporated, and without affording thatcorporation an opportunity to defend against the com-plaint, I cannot include it as a party respondent in thismatter or issue an order against it. Indeed, I have no meansof determining that counsel for Respondent was authorizedto speak for Allied Ambulance, Incorporated, in makingthe stipulation referred to above. However, this is not tosay that Allied Ambulance may not have a responsibility toremedy any unfair labor practices which may be foundherein. Cf. N.L.RB. v. Hopwood Retinning Co., Inc., &Monarch Retinning Co., Inc., 98 F.2d 97 (C.A. 2, 1938), and104 F.2d 302 (C.A. 2, 1939). This will be further consideredhereinafter.Upon the entire record in this case, from observation ofthe witnesses and their demeanor, and after due consider-ation of the briefs of the General Counsel and Respondent,I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thefollowing:Respondent, a corporation organized under the laws ofthe Commonwealth of Massachusetts, engaged at timesmaterial to this matter in the operation of an ambulancetransportation service for the ill in the city of New Bedford,Massachusetts, in a recent annual period received $250,000in gross revenues from institutions, commercial enterprises,and governmental instrumentalities located in the Com-monwealth of Massachusetts, each of which meets any ofthe Board's dollar volume standards for assertion ofjurisdiction, other than those based solely on indirectinflow or indirect outflow of goods and services.At all times material to this matter, Respondent has beenengaged in commerce within the meaning of the Act.The Union is a labor organization within the meaning ofthe Act.I Respondent's general manager, Valvade, disputes the testimony ofGeneral Counsel's witness Coelho that such a meeting occurred. AlthoughCoelho states that Valvade attended the meeting, Valvade was not employedby Respondent at the date Coelho places the meeting. However, Valvademay well have been employed by Allied at that time. I have credited Coelhoas to this meeting because the probabilities are that in these circumstancesthe employees would make such a request.H. THE FACTSA. The Dishonored ChecksThe facts in this matter are largely undisputed. Beginningprior to December 1973 and continuing at least throughFebruary 1976, Respondent's employees experienced con-siderable difficulty with their paychecks. These checkswere frequently returned due to insufficient funds to coverthem. Respondent states that it explained to the employeesthat this was due to the fact that deposits which it made tocover the payroll checks would not clear in time becausethe checks deposited were on distant banks, and also thatgovernmental agencies were remiss in making paymentsowed Respondent. Respondent also complained that anofficial of the bank whom it was compelled to use at thetime was hostile and would not cooperate with Respon-dent.The employees frequently discussed this problem amongthemselves and at one time, in late 1973, the employees, atone of their regular meetings with management ofRespondent, requested that they be paid in cash instead ofby check because of the problems they had in cashingRespondent's checks. Respondent could not agree on amethod of accomplishing what the employees desired atthat point.'At various times Respondent resorted to several expe-dients to attempt to rectify the situation in which thepayroll checks it was issuing were so frequently dishon-ored. Throughout the period involved Respondent suggest-ed that the employees redeposit their returned checks,apparently with the idea that Respondent's deposits wouldclear by that time and there would be funds to cover thedishonored checks. However, this was not always true anda number of such checks would be returned, dishonored, asecond time. Apparently concurrently with this practice,Respondent, in mid-1975, instituted a practice wherebyemployees whose checks had been returned for insufficientfunds, and who made a complaint to Respondent, might begiven another check on another bank in exchange for thecheck which had been dishonored.2By the end of 1975,Respondent's employees were experiencing difficulty inhaving banks in New Bedford cash their checks. In mid-January 1976, Respondent instituted still another proce-dure which ran concurrently with those described above.Respondent made arrangements with a branch of the FirstNational Bank of New Bedford that it would cash theemployees' paychecks if they were coendorsed by Valvadeor by Kenneth Cline, an assistant manager of Respondent'sNew Bedford facility. However, such endorsement was notautomatically made. Employees who desired to cash theirchecks at this particular branch bank were required torequest Cline or Valvade to coendorse their checks. It is notclear to what extent the employees availed themselves ofthis procedure, but it is evident that not all of them did so.2 It is noted that the original paychecks given the employees show thepayor as "A A Services" located in Brockton, Massachusetts, signed by"Allen H. Davis," a corporate officer of Respondent, and drawn on aBrockton bank. (See G.C. Exh. 2 and Resp. Exh. 5.) The replacement checkswere also signed by "Allen H. Davis." They show the payor as "AmbulanceService of New Bedford D.B.A. Allied Ambulance Service" and were drawnon The First National Bank, New Bedford, Massachusetts (Resp. Exh. 6).107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime in December 1973, Respondent's employeeswere in contact with the Union. In September 1975,Respondent agreed, in settlement of a complaint issued bythe Regional Office of the Board (without admitting thecommission of the alleged unfair labor practices), thatRespondent would recognize and bargain with the Unionas the representative of the employees in an appropriateunit. One of the bargaining demands which the employeesrequested of the Union was that they be paid in cash ratherthan by check. It was later reported to the employees thatthe Respondent had refused this demand.3Respondentclosed its New Bedford facility in April 1976, before theUnion had secured a collective-bargaining contract withRespondent.B. The Discharge of George CoelhoGeorge Coelho was employed by Respondent as anambulance driver and attendant at its New Bedford facilityin early December 1973. Coelho was assigned to work outof one of the police stations in that city. He participated inthe discussions among the employees concerning theirproblems with dishonored paychecks received from Re-spondent and their desire to be paid in cash. He waspresent at the meeting when the employees requested thatthey be paid in cash, and also at the meetings with theUnion and the employees in which the latter presentedtheir complaints about their paychecks to the Union.Prior to January 24, 1976, Coelho had received three orfour paychecks from Respondent which had been dishon-ored. His paycheck dated January 24, 1976, was likewisereturned. Coelho called Cline, the assistant manager, whoadvised him to reprocess the check. Coelho did so, and thecheck was returned a second time because of insufficientfunds. Coelho then visited Respondent's New Bedfordoffice to talk about this. He found both the manager andCline busy with other employees who were likewisecomplaining about their paychecks, and was unable toobtain any satisfaction about his situation. He then soughtadvice from a police detective, who advised Coelho to file acomplaint against the Respondent.4Coelho on the morn-ing of February 14, 1976, signed a complaint against AllenH. Davis because of the dishonored check.Respondent found out about the complaint on February20, and on February 23 Valvade called Coelho into theNew Bedford office and gave him cash for the dishonoredcheck. Coelho was told to continue working out of thecentral office that day. The next day Coelho went to workat his regular station until called into the main NewBedford office about II a.m. At that time he wasdischarged by Valvade, who told him that there was nocomplaint about his work but that he was being terminatedbecause he had filed a criminal complaint against the head3 Valvade testified that at the bargaining negotiations the Union "didvoice complaints that the employees had about bad checks," but "not in theform of formal notification," and Valvade denied that the Union made "anyrequests" concerning this matter. I find this denial very difficult to believe.4 It is apparent from Coelho's testimony that in his conversation with thedetective there was discussion of the dishonoring of employee paychecksgenerally, not merely his own. On direct examination, Coelho stated that aspart of this conversation, he was advised to "go and sign a complaint in theCourt .... They [Respondent knew that they had been coming back." Oncross-examination, he stated that this was not the first check that had beenof the corporation and because Respondent consideredhim "imcompatible with management." Valvade said thathe would not put these reasons in writing. When Coelhoreturned on Friday for his pay, he was paid in cash, andwas again refused a written explanation for his termination.Respondent's witnesses assert that Coelho was dis-charged for filing a criminal complaint against Davis,which, it is claimed, was in violation of the followingwritten rules of conduct known to Coelho:Any employee found to maliciously diseminate [sic]derogatory remarks or information with reference tothe company will be terminated immediately.It is fitting and proper that respect be shown tomembers of management. Due to past abuses, allmembers of management will be addressed as Mr.,Mrs., or Ms., whichever properly applies followed bytheir last name.Analysis and ConclusionsFor more than 2 years Respondent's employees wereconcerned with the fact that their paychecks were frequent-ly returned because of insufficient funds to cover them.This was a matter discussed among the employees,including Coelho, during this entire period. When Respon-dent agreed to recognize the Union as the bargaining agentof the employees in September 1975, one of the employeecomplaints was that they no longer wished to be paid bycheck. Respondent was aware of the employee complaintsboth by complaints from individual employees and by theUnion's position asserted during the bargaining negotia-tions.5Coelho had been paid on three or four occasions, prior toJanuary 24, 1976, with checks that were dishonored. Whenhis paycheck dated January 24, 1976, was also dishonored,he complained to Assistant Manager Cline, who toldCoelho to reprocess the check. Coelho did so. When thecheck was again dishonored, Coelho attempted to get somesort of satisfaction from Respondent's manager andassistant manager at New Bedford, but was unable to getthe information desired because those managers were busywith other employees who were also complaining aboutdishonored paychecks. Coelho then sought the advice of apolice detective (a reasonable choice since Coelho regularlyworked out of a police station while employed byRespondent), who recommended that Coelho file acomplaint with the court against Respondent. In discussingthis problem with the detective, as found, Coelho placedthe difficulty in the context of the problems the employeeswere having generally in being reimbursed for theirpaychecks. When Coelho filed a complaint against Re-dishonored and that "there were numerous banks of New Bedford whowould not accept their checks."5 That these complaints continued is evident from the fact thatRespondent instituted a third expedient in January 1976 to cover checksthat were still being dishonored. Contrary to Respondent's argument thatthere were no complaints after that, Coelho testified without contradictionthat such complaints were being made to Respondent's New Bedfordmanager and assistant manager until just before the day he filed a complaintagainst Respondent's president.108 AMBULANCE SERVICES OF NEW BEDFORDspondent's president for issuing the dishonored check ofJanuary 24 (the president had signed it), he was dischargedby Respondent for that action.Respondent contends that when this check was dishon-ored, Coelho should have returned it to Cline forcoendorsement, in accordance with an arrangement Re-spondent had adopted to have these checks cashed, insteadof going to court and filing a complaint. But this ignoresthe fact that it was Cline, himself, who suggested thatCoelho reprocess the check, not that it be returned to himfor endorsement. When Coelho later went to see Clineabout the check, Cline was not available to take care ofCoelho's problem. Further, when an employer issues apaycheck, it assumes a responsibility that that check behonored upon deposit. The burden cannot be shifted to thepayee, without the payee's consent, to take steps, that maybe inconvenient, embarrassing, or undesirable to the payee,to have the check made good. Indeed, the State hasprovided the very remedy which Coelho employed toprotect the interest of the community in the free negotiabil-ity of such instruments.The General Counsel contends that Coelho's action infiling a complaint against Respondent's president was partof the course of conduct of the employees, and anextension of their efforts and that of the Union which theychose to represent them, to secure correction of afundamental condition of their employment, and thusconstituted protected concerted activity for the purpose ofmutual aid and protection of the employees' workingconditions. In support of this position, General Counselrelies principally on the Board's decision in Afro-UrbanTransportation, Inc., 220 NLRB 1371 (1975) (in which Iserved as the Administrative Law Judge). In that case thedischarged employee (Dusenberry) had previously dis-cussed with a fellow employee the problem of dishonoredpaychecks and the need to secure union representation. Tocover one such dishonored paycheck, Dusenberry's em-ployer had given him a second check drawn on anotherbank. When Dusenberry, came for his next pay, at hisrequest he was paid by cash, but was told I week's pay wasbeing withheld until Dusenberry returned the dishonoredcheck (which he had not previously been told to return).Dusenberry responded, by stating that he would go to "theunion ...the government agencies that funded thecompany, ... the Department of Labor, and I consideredit a criminal action ... I should go to the police about it."Thereupon Dusenberry was discharged. I agreed that suchemployee effort to seek the aid of governmental agencies toprotect or improve working conditions of the employeesgenerally is a protected activity, but held that Dusenberry'sfurther statement that he would go to the police and to thegovernment agencies funding the employer indicated thatDusenberry was activated by personal animosity andpersonal interest only and thus was not engaged inconcerted activity. The Board reversed, finding not onlythat resort to governmental agencies to protect workingconditions generally constituted activity protected by theAct, but that Dusenberry's "previous attempts to join theUnion, his conversations with ... the only other employees Neither the Board nor I made a finding that Afro-Urban had unionanimus. Respondent implies an inference to this effect.similarly situated, in which both the Union and [theemployer's] pay practices were discussed, and the feelingon both their parts that a need existed 'for a union toprotect them in such situations,' " constituted sufficientconcerted activity to afford Dusenberry statutory protec-tion in the situation. The Board further held that the factsdid not support a finding that Dusenberry was engaged ina personal venture showing malice or bad faith.Respondent here, while conceding that in some instancesindividual action may be protected as activity on behalf ofemployee working conditions generally, asserts that in thisinstance the actions of Coehlo were only in his ownindividual interest and constituted an impermissible attackupon Respondent's president and thus were not protectedby the Act. Respondent in its brief distinguishes Afro-Urban Transportation as follows: "[T]here is no evidence ofunion animus on the part of Respondent. Coelho did notthreaten to go to the Union. In fact, the Respondent hadno way at all of connecting the filing of the complaint tothe Union. While the Board in Afro-Urban held thatDusenberry's outburst was provoked by the employer'sthreat to withhold one week's pay, there was no suchprovocation of Coelho in the instant case. Coelho did notgo to the Union; he did not go to the Massachusetts orUnited States Department of Labor. Instead, he filed acriminal complaint against his Employer, without evennotifying the latter of his intent." 6After due consideration of the arguments and precedentscited by Respondent, I have concluded that the legalsituation in this case is not fairly distinguishable from thatin Afro-Urban Transportation and that the Board's decisionin that case is binding on me here. In this matter it isclearly shown that the constant dishonoring of theemployees' paychecks was a matter of common concern,not merely of concern to Coelho. The employees hadpreviously, and apparently continually, complained toRespondent about this; the employees had gone to theUnion, and had gone to the Board to compel Respondentto recognize and bargain with the Union; and the Unionhad presented the employees' complaint on this score at thebargaining table. Coelho's action in seeking the advice of apolice detective concerning the problems he and the otheremployees were experiencing was a reasonable extension ofthe prior efforts of the employees to ameliorate thissituation. (Though I find Coelho's actions in this situationreasonable in the circumstances, I do not mean to indicatethat in other circumstances an employee's concertedactivity must be reasonable to be protected. See N.LR.B. v.Washington Aluminum Company, Inc., 370 U.S. 9, 16(1962).) I further find that Coelho's action, following theadvice of the detective, in filing a complaint againstRespondent's president (who had been signing the employ-ees' checks) constituted a resort to the public procedureprovided by the Commonwealth of Massachusetts for suchpurpose and was an action which reasonably might beexpected to aid all of the employees in their continuingproblem. Further, in the total circumstances of this case,Respondent was clearly charged with notice that Coelho'sactivity was part and parcel of the employees' common109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcern with Respondent's proclivity for paying them withchecks it had reason to believe would not be honored.Upon the foregoing, and upon the record as a whole, it isfound that Respondent, by discharging George Coelhobecause of his concerted activity protected by the Act,violated Section 8(a)(1) of the Act. Inasmuch as the Orderrecommended hereinafter would not be affected, I find itunnecessary to pass upon General Counsel's furthercontention that Respondent violated Section 8(a)(3) of theAct by discharging Coelho.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging George Coelho, Respondent inter-fered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Actand thereby engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(l) of the Act, itwill be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Respondent has shut down its New Bedford facility. It isclear that action does not remove the necessity of aremedial order. See N.LR.B. v. Electric Steam RadiatorCorporation, a Subsidiary of Landers, Frary and Clark, 321F.2d 733, 738 (1963) ("Irrespective of the ability of therespondent to comply with the order, a decree of enforce-ment is a vindication of the public policy of the statute");see also Southport Petroleum Company v. N.L.R.B., 315U.S. 100, 107 (1942) ("it still is possible that the Board'sorder may yet be the basis-and the indispensable basis-of liability on the part of [Respondent's officers agents,successors, and assigns], regardless of any present incapac-ity of [Respondent] to perform, or liability on its part forfailure to perform, its duty of reinstatement.").As previously noted, General Counsel requests thatAllied Ambulance, Incorporated, be held jointly responsi-ble with Respondent for remedying any unfair laborpractices found herein and that Respondent and AlliedAmbulance be ordered to make Coelho whole for wageslost by reason of his discharge and to offer him reinstate-ment to "a position at its Brockton location which isidentical or substantially similar to that held formerly atthe New Bedford location or in the alternative, placeCoelho on a preferential hiring list from which he would beoffered jobs as the Brockton location or at New Bedford orany other location which [they] may open." There issubstantial reason to believe, on the record in this case,that Allied Ambulance was a joint employer with Respon-' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.dent of Coelho at the times material, or was otherwise aparty in interest with Respondent sufficient to hold itresponsible for remedying the unfair labor practices foundherein. The order recommended hereinafter will besufficiently broad to impose such an obligation, if, in fact,Allied Ambulance occupied such a position. This may bedetermined in a compliance hearing, if necessary, at whichAllied Ambulance will have an opportunity to show that itshould not be held responsible to carry out the Orderrecommended.Having found that Respondent has discriminated againstemployee George Coelho by discharging him on February24, 1976, because he engaged in concerted activity for themutual aid or protection of employees, in violation ofSection 8(aX)() of the Act, it will be recommended thatRespondent offer him immediate and full reinstatement tohis former job or, if such job no longer exists, to anidentical, or substantially equivalent, position at anylocation at which Respondent, its officers, agents, succes-sors, or assigns, may operate, or which may be operated byanyone which was a joint employer with Respondent, or aparty in interest in the Respondent's New Bedfordoperation at the time of Coelho's discharge, withoutprejudice to Coelho's seniority or other rights and privileg-es, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him bypayment to him of a sum of money equal to that which hewould have earned as wages from the date of thediscrimination to the date of reinstatement, less his netearnings during such period, in accordance with theformula prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), together with interest at the rate of 6percent per annum to be added to such backpay, suchinterest to be computed in accordance with the formulaprescribed in Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER7Respondent herein, Ambulance Services of New Bed-ford, Inc., New Bedford, Massachusetts, its officers, agents,successors, assigns, and any joint employer or party ininterest with Respondent as defined above in the remedysection, shall:1. Cease and desist from:(a) Discharging or refusing reemployment to employees,or otherwise discriminating in regard to their hire, tenure ofemployment, or any terms or conditions of employment,because they have engaged in concerted activities for thepurpose of mutual aid or protection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to engage in concerted activities for the purpose ofmutual aid or protection as guaranteed by Section 7 of theAct.102.46 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.110 AMBULANCE SERVICES OF NEW BEDFORD2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer George Coelho immediate and full reinstate-ment to his former job or, if that job no longer exists, to anidentical or a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed, in the manner and in accordance withthe provisions set forth above in the section entitled "TheRemedy."(b) Make George Coelho whole for any loss of pay hemay have suffered by reason of the discrimination againsthim, in the manner and in accordance with the methodsreferred to above in the section entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and toeffectuate the Order provided herein.In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(d) Post at its establishment at Brockton, Massachusetts,if applicable, copies of the attached notice marked"Appendix."s8Copies of said notice, on forms provided bythe Regional Director for Region 1, after being duly signedby Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges a violation of the Act not herein found, be, and thesame is, dismissed.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."111